Title: Resolutions Appointing Virginia Members of a Potomac River Commission, 28 June 1784
From: Madison, James
To: 


Monday the 28th. of June 1784.
Whereas great inconveniences are found to result from the want of some concerted regulations, between this State, and the State of Maryland touching the jurisdiction & navigation of the River Potowmack:
Resolved that George Mason, Edmund Randolph, James Madison jr & Alexander Henderson Esqrs. be appointed Commissioners & that they or any three of them do meet such Commissioners, as may be appointed on the part of Maryland, and in concert with them, frame such liberal & equitable regulations concerning the said River as may be mutually advantageous to the two States, and that they make report thereof to the General Assembly.
Resolved, that the Executive be requested to notify the above appointment with the object of it to the State of Maryland, and desire it’s concurrence in the proposition.
